Citation Nr: 0519969	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
diabetes mellitus type II, to include hypertension and 
peripheral neuropathy of the hands and feet.  

2.   Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to restoration of a 60 percent evaluation for 
diabetic retinopathy.

4.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1974, and from December 1975 to December 1986.  His 
decorations and awards include the Purple Heart Medal and the 
Combat Infantryman Badge.  The veteran's claims folder has 
been rebuilt.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2003, a personal hearing was scheduled before a 
decision review officer, however the veteran called the RO 
and indicated that he would not be able to attend.  Another 
hearing was scheduled in November 2003, and the veteran 
failed to appear; therefore, the Board considers his request 
for a hearing to have been withdrawn.  

In March 2005, the Board received evidence submitted by the 
veteran without a waiver.  The evidence consisted of 
information providing his prescribed medications along with 
information regarding drug usage and side effects.  The 
veteran also submitted duplicate service medical records.

A June 2004 statement of the case was issued on the matter of 
special monthly compensation for aid and attendance or 
housebound status.  There is no substantive appeal regarding 
this matter and it is not ripe for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran 1) of the 
evidence necessary to substantiate his claim; 2) of the 
information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board notes that while there is a July 2002 VCAA letter 
pertaining to the veteran's increased rating claims, there is 
no VCAA letter pertaining to his special adapted housing 
claim.  He was not informed as to what type of evidence would 
be necessary to substantiate his claim for specially adapted 
housing or a special home adaptation grant.

The Board notes that the veteran indicated that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  On review, there is no indication that 
the SSA records have been requested.

According to a statement received by the Board in March 2005, 
the veteran indicated that his current VA treatment records 
are not associated with the claims folder.  On review, the 
most recent VA treatment record in the claims folder is dated 
in 2001.  The veteran also identified treatment from two 
private physicians.  Thus, the Board finds that the RO should 
obtain current VA treatment records pertaining to all of his 
claims and request the identified private records.  

The veteran has also asserted that his service-connected 
PTSD, diabetic retinopathy, and diabetes mellitus have 
worsened in severity (see July 2004 representative statement 
and veteran's statement received by the Board in March 2005).  
Given the veteran's assertions and the fact that the veteran 
has not undergone an eye examination and a PTSD examination 
since November 2001 and December 2001, respectively, the 
Board finds that additional examinations are necessary to 
ascertain the current nature and severity of such 
disabilities.  

The Board also finds that an additional examination for 
diabetes is necessary in order to determine the current 
severity of such disability.  According to the statement 
received in March 2005, the veteran indicated that his 
diabetes requires a restricted diet, a regulation of 
activities, and four injections of insulin per day.  He also 
stated that he has experienced weight loss, as well as 
episodes of "persistent hyperglycemia and glycosuria."  

Finally, the veteran has also asserted that he is entitled to 
specially adapted housing or a special home adaptation grant 
because his service-connected disabilities hinder his 
mobility at home.  In his most recent statement, the veteran 
stated that the Shreveport VA Medical Center issued him a 
motorized wheel chair and lift, a walker, a cane, and a 
shower chair.  The Board is of the opinion that the veteran 
should be afforded a VA examination in order to ascertain, 
among other things, whether the veteran has loss of use of 
his upper and lower extremities such as to preclude 
locomotion without the aid of braces, canes, crutches or a 
wheelchair.  See 38 C.F.R. § 3.809 (2004).  He is currently 
service-connected for peripheral neuropathy of the hands and 
feet, secondary to diabetes.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for specially adapted housing 
or a special home adaptation grant.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing,  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to all of his claims.  

2.  Request from the Social Security 
Administration, all records related to 
the veteran's claim for Social Security 
benefits including all medical records 
and copies of all decisions or 
adjudications.

3.  The RO should obtain outpatient 
treatment records dated from November 
2001 to the present from VA medical 
centers in New Orleans and Shreveport.  
The RO should ensure that the records 
show treatment from the Monroe VA 
Outpatient Clinic. 

4.  After securing the necessary 
releases, the RO should request treatment 
records from the following private 
medical providers:

Dr. R. C. Ewing
200 Professional Drive
West Monroe, Louisiana 71291

Dr. Douglas C. Brown
312 Gramont Street, Ste. 302
Monroe, Louisiana 71201

5.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected PTSD.  The examiner 
is requested to determine all current 
manifestations associated with the 
veteran's PTSD and to comment on their 
severity.  The examiner is requested to 
specifically address the degree of social 
and occupational impairment caused by the 
veteran's PTSD.  A current Global 
Assessment of Functioning scale score 
should be provided.  The claims folder 
should be available for review in 
conjunction with the examination.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  

6.  The veteran should be afforded a VA 
eye examination to determine the current 
nature and severity of his service-
connected diabetic retinopathy.  All 
necessary tests, including visual field 
examinations, should be conducted.  

7.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected type II diabetes mellitus.  All 
necessary tests should be conducted.  

The examiner is specifically requested 
to:  (a) identify all pertinent pathology 
(i.e., all complications associated with 
the veteran's diabetes); (b) indicate 
whether the veteran's diabetes requires 
more than one daily injection of insulin, 
a restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational 
activities); and (c) discuss the presence 
(including frequency) or absence of 
episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three 
hospitalizations per year or weekly 
visits to a diabetic care provider.  

In addition, the examiner is requested to 
comment on the veteran's use of a wheel 
chair and cane, and express an opinion as 
to whether the veteran's service-
connected peripheral neuropathy of the 
hands and lower extremities have affected 
his functions of balance or propulsion so 
as to preclude locomotion without the 
regular and constant aid of braces, 
crutches, canes, or a wheelchair.  The 
examiner should reconcile any opinion 
with the post-service treatment records 
showing a 1991 fracture of the right hip.  
A complete rationale for any opinion 
proffered would be helpful.  

8.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's increased 
evaluation claims for diabetes mellitus, 
PTSD, diabetic retinopathy, and his claim 
for specially adapted housing or a 
special home adaptation grant, taking 
into consideration all evidence of 
record, including the evidence received 
by the Board in March 2005.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  


The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


